     Case 5:21-cv-00187-ACA-HNJ Document 10 Filed 05/07/21 Page 1 of 3                  FILED
                                                                               2021 May-07 PM 12:54
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

CHARLES BURGESS,                          )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No.:5:21-cv-00187-ACA-HNJ
                                          )
MATT GENTRY, et al.,                      )
                                          )
       Defendants.                        )

                          MEMORANDUM OPINION
      The magistrate judge entered a report recommending that Plaintiff Charles

Burgess’ claims be dismissed without prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)

and 1915A(b) for failing to state a claim upon which relief may be granted. (Doc.

6). The magistrate judge advised Mr. Burgess of his right to file specific written

objections within fourteen days. (Id. at 12–13).

      The court sent a copy of the report and recommendation to Mr. Burgess at his

address of record, but it was returned to the court as undeliverable. (Doc. 7). The

magistrate judge located Mr. Burgess at the Morgan County Jail, directed the Clerk

to update Mr. Burgess’ address and send a copy of the report and recommendation

to his updated address, and allowed Mr. Burgess an additional fourteen days to file

objections. (Doc. 8). Mr. Burgess filed a notice of change of address which,
     Case 5:21-cv-00187-ACA-HNJ Document 10 Filed 05/07/21 Page 2 of 3




construed liberally, contains arguments the court considers objections to the report

and recommendation. (Doc. 9).

      Mr. Burgess alleges that after his jury trial on two burglary charges began, he

“was essentially intimidated into taking a plea deal,” and that Assistant District

Attorney Jeffery Roberts and Judge Martha Williams prosecuted this action under a

conflict of interest. (Doc. 9 at 1). Because Mr. Roberts and Judge Williams are

immune from suit, Mr. Burgess’ objections are due to be overruled.

      The law provides judges with absolute immunity for actions they take in their

role as judges. McCullough v. Finley, 907 F.3d 1324, 1331–32 (11th Cir. 2018).

Even if a judge’s motivation for an action stems from malice or corruption, the judge

still enjoys absolute judicial immunity from suit. Id. at 1332 (citing Forrester v.

White, 484 U.S. 219, 227 (1988)). Prosecutors are also “entitled to absolute

immunity for all actions [taken] while performing . . . as an advocate for the

government,” including “the initiation and pursuit of criminal prosecution.” Rivera

v. Leal, 359 F.3d 1350, 1353 (11th Cir. 2004).

      Mr. Burgess’ § 1983 claims against Judge Williams and Mr. Roberts arise out

of his criminal prosecution, during which both defendants were acting in their

respective capacities as judge and prosecutor. Accordingly, Judge Williams and

Mr. Roberts are immune from Mr. Burgess’ suit against them.           To the extent

Mr. Burgess seeks review of the Cullman County courts’ actions, he must pursue


                                         2
     Case 5:21-cv-00187-ACA-HNJ Document 10 Filed 05/07/21 Page 3 of 3




those claims through the appellate courts of Alabama. Datz v. Kilgore, 51 F.3d 252,

254 (11th Cir. 1995) (holding a § 1983 challenge to state court criminal decision “is

nothing but a ‘prohibited appeal of the state court judgment’”) (quoting Pennzoil Co.

v. Texaco, Inc., 481 U.S. 1, 25 (1987)); see also Seigel v. LePore, 234 F.3d 1163,

1172 (11th Cir. 2000) (“[F]ederal courts, other than the United States Supreme

Court, have no authority to review the final judgments of state courts.”)

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and Mr. Burgess’ objections,

the court WILL OVERRULE the objections, ADOPT the magistrate judge’s report

and ACCEPT his recommendation.            The court WILL DISMISS this action

WITHOUT PREJUDICE pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b) for

failing to state a claim upon which relief may be granted.

      A Final Judgment will be entered.

      DONE and ORDERED this May 7, 2021.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                          3
